FILED
                                                                 MAY 26, 2015
                                                         In the Office of the Clerk of Court
                                                       W A State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

LUCIA MUMM and DAVID MUMM,                   )        No. 32323-4-111
husband and wife,                            )
                                             )
                      Appellants,            )
                                             )
               v.                            )
                                             )
STATE FARM MUTUAL                            )         UNPUBLISHED OPINION
AUTOMOBILE INSURANCE                         )
COMPANY, a foreign corporation,              )
                                             )
                      Respondent,            )
                                             )
JOHN DOE and JANE DOES 1-10, and             )
ABC CORPORATION,                             )
                                             )
                      Defendants.            )

      LAWRENCE-BERREY, J. - David and Lucia Mumm appeal the summary judgment

dismissal of their claim under the UIM! phantom vehicle provision of their insurance

policy with State Farm. To have a viable claim, the Mumms must have admissible facts

corroborating their claim other than from the insured or one who has a claim under the


      I   Underinsured motor vehicle bodily injury coverage.
No. 32323-4-III
Mumm v. State Farm Mut. Auto. Ins.


policy. At issue is whether Mr. Mumm's statement or Ms. Mumm's doctor's chart note

could satisfY this requirement. The Mumms argue that one or both could satisfY this

requirement under the excited utterance hearsay exception. We disagree and affirm the

summary judgment dismissal.

                                           FACTS

       On July 21, 2010, Lucia Mumm was riding her bicycle to work on a road that runs

through Walla Walla Community College. According to Ms. Mumm, at about 8:25 a.m.,

a car passed her on the left and abruptly turned to the right in front of her to enter a

parking area on the campus. To avoid impact, Ms. Mumm braked quickly and fell offher

bike, injuring her right hand and thumb. Ms. Mumm did not have time to locate

witnesses to the accident, and the driver of the "phantom vehicle" did not stop.

       Ms. Mumm continued the remaining one-half mile to work on her bike, but

discovered her hand was more seriously injured than she initially recognized. Her

employer, Dixie Liening, gave her a ride home. Ms. Mumm's husband, David Mumm,

drove Ms. Mumm to a Walla Walla clinic where she was examined, treated, and released.

Ms. Mumm told her husband that a car caused the accident.

       A clinic chart note indicates that at 9:24 a.m., Joanne Schmitz, M.D., ordered a

right thumb x-ray. Another clinic chart note shows that Ms. Mumm was then seen by



                                              2

No. 32323-4-III 

Mumm v. State Farm Mut. Auto. Ins. 



Michael Wilwand, D.O., at 9:55 a.m. This note indicates that Ms. Mumm rated her pain

at a "3/10." Clerk's Papers (CP) at 44. The note did not indicate that Ms. Mumm was

agitated or distraught about the incident. To the contrary, Dr. Wilwand observed: "A

[n]orrnal appearing 38yo female with her husband and children today, answers questions

appropriately, memory intact, mood and affect appropriate." CP at 45.

       Dr. Luisa Scholar treated Ms. Mumm. Her chart note, signed at 10:23 a.m.,

reported: "LUCIA MUMM, 38 year old female, comes in today to be seen for a bike

injury she fell avoiding a car and hit the RT thumb." CP at 93. Ms. Mumm was

diagnosed with an injured metacarpophalangeal joint and a sprained ulnar collateral

ligament.

       At the time of the accident, the Mumms were insured through State F arm, which

provided uninsured/underinsured motorist bodily injury benefits in the amount of

$100,000 per person and $300,000 per accident. The underinsured motor vehicle bodily

injury provision provided in part:

      Underinsured Motor Vehicle means a land motor vehicle ....
      the owner or driver of which remains unknown and which causes bodily
      injury to the insured. If there is no physical contact between that land
      motor vehicle and the insured or the vehicle the insured is occupying, then
      the facts of the accident must be corroborated by competent evidence other
      than testimony of the insured or any other person who has a claim under
      this coverage or under Underinsured Motor Vehicle Property Damage
      Coverage.

                                           3

No. 32323-4-III
Mumm v. State Farm Mut. Auto. Ins.


CP at 53. "Insured" means, among other things, 'you" and "resident relatives." CP at

53.

       On September 10,2012, Ms. Mumm reported the incident to State Farm. State

Farm commenced an investigation and recorded statements from Ms. Mumm and Ms.

Liening. In her statement, Ms. Mumm described the incident as follows:

      I am certain that plenty of people probably saw it like I said it's a busy time
      of day and there was a lot of-there's always a lot of people walking to
      classes, but I did not, urn, speak to anyone and didn't take time to seek out a
      witness. . . . I was, uh, sort of not having any idea that I was injured very
      badly. I was having the whole (inaudible) and thinking, uh, oh, gosh I­
      I-my hand hurts and, uh, hey, I gotta get to work, and my boss is
      somebody who does not like me to be late. . .. I just really thought ... I'll
      put a Band-Aid on it when I get to work and ... in the meantime ... during
      the time it took me to ... get my bike back standing up the car had already,
      you know, disappeared.

CP at 39.

      Ms. Liening recalled that Ms. Mumm had been hurt in a bicycle accident and that

she was pale and in pain when she showed up to work. Ms. Liening described Ms.

Mumm after the accident as "shaken" and "in shock." CP at 62. However, she could not

recall if Ms. Mumm mentioned anything about a vehicle being involved in the accident.

When pressed, she stated, "I honestly do not know" how the accident happened.

CP at 62.




                                            4

No. 32323-4-III
Mumm v. State Farm Mut. Auto. Ins.


       State Farm denied the Mumms' claim for VIM bodily injury benefits based on the

absence of any witness to properly corroborate Ms. Mumm's claim that a phantom

vehicle caused her injury. State Farm explained that its policy for underinsured motorists

required that "the facts of the accident ... be corroborated by competent evidence other

than testimony ofthe insured or any other person who has a claim under this coverage."

CP at 65 (bold in original) (emphasis added).

       On July 19,2013, the Mumms filed a lawsuit against State Farm, alleging among

other things, negligence, breach of contract, bad faith, and violation of the insurance fair

conduct act, chapter 48.30 RCW. State Farm filed an answer and counterclaim for

declaratory relief asking the court to find that there was no VIM coverage for Ms.

Mumm's phantom vehicle claim. State Farm asserted: "Because Lucia Mumm is an

insured as that term is defined by State Farm[,] there must be another corroborating

witness to the facts of the July 21,2010 bicycle accident .... There is no such

corroborating witness." CP at 19.

       State Farm moved for summary judgment dismissal of the Mumms' claims,

arguing that the absence of independent corroborating evidence of the phantom vehicle

precluded the Mumms, as a matter of law, from establishing their claims. The Mumms

opposed summary judgment, submitting (1) a declaration that stated Ms. Mumm was



                                              5

No. 32323-4-111 

Mumm v. State Farm Mut. Auto. Ins. 



crying, shaking, and in shock and "considerable pain,,2 when she told Dr. Scholar about

how the accident occurred, (2) a declaration from Mr. Mumm stating that Ms. Mumm was

"crying and was upset,,3 and appeared to be in shock when she told him that a car caused

the accident, and (3) Dr. Scholar's clinic note. State Farm replied that Ms. Mumm's

hearsay statements to her husband, a co-plaintiff, and to personnel at the clinic did not

meet the criteria for admissibility as excited utterances. As to her statements to medical

personnel, State Farm argued that by the time Ms. Mumm was making statements at the

clinic, she was no longer under the "stress of excitement caused by the event" as required

by ER 803(a)(2).

       The court granted State Farm's motion, ruling: 


       There is no coverage under State Farm policy No. L211-544-DlO-47E for 

       plaintiff Lucia Mumm's uninsured motorist claim arising from the bicycle­

       phantom motor vehicle accident of July 21,2010. 


CP at 103.

       The court denied the Mumms' motion for reconsideration, explaining:

      [T]he only available facts are that the statement was made at the emergency
      room an hour or so after Ms. Mumm's fall from her bike and that she was
      injured and in pain. The problem is that these facts do not by themselves
      demonstrate that the statement in Dr. Scholar's medical note was the
      product of an excited utterance. . .. The only evidence of an excited


      2  CP at 86. 

       3 CP at 89. 



                                             6

No. 32323~4-III
Mumm v. State Farm Mut. Auto. Ins.


        utterance is the one~sentence notation by Dr. Scholar: "Seen for a bike
        injury she fell avoiding a car and hit the RT thumb ...." The medical
        record ... is unaccompanied by any description of the circumstances of the
        information or, for that matter, the source of the information .... There is
        no testimony that any statement was spontaneous or instinctive.

CP at   122~23.


                                        ANALYSIS

        The Mumms contend that the trial court erred in granting State Farm's motion for

summary judgment, alleging there are genuine issues of material fact regarding whether

they have UIM coverage under their insurance policy. Specifically, they argue that Ms.

Mumm's statements to her husband and doctor are corroborating evidence of the

"phantom vehicle" accident and that the trial court erred in refusing to consider them as

excited utterances. State Farm counters that the declarations submitted by the Mumms

are insufficient corroboration of a phantom vehicle and, therefore, summary judgment·

dismissal was proper. Specifically, State Farm contends that Mr. Mumm does not qualifY

as an independent witness because he is a named plaintiff in the lawsuit and that Dr.

Scholar's chart note is not an excited utterance because it does not indicate who provided

the information about the accident or whether Ms. Mumm was still under the stress of the

accident when she purportedly made the statement to Dr. Scholar.




                                             7

No. 32323-4-III 

Mumm v. State Farm Mut. Auto. Ins. 



        Summary judgment is properly granted "if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there

is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter oflaw." CR 56(c). In a dispute concerning insurance coverage, the

question of whether a particular claim is covered by an unambiguous insurance policy is a

question of law to be determined by the court. Weyerhaeuser Co. v. Aetna Cas. & Sur.

Co., 123 Wn.2d 891,897,874 P.2d 142 (1994). Evidence must be considered in the light

most favorable to the nonmoving party. Gerken v. Mut. ofEnumclaw Ins. Co., 74 Wn.

App. 220, 225, 872 P.2d 1108 (1994). We review evidentiary rulings made in connection

with a summary judgment ruling de novo. Ross v. Bennett, 148 Wash. App. 40, 45, 203
P.3d 383 (2008).

        By statute, an insurer may condition UIM benefits on corroboration when the

claimant alleges that a "phantom vehicle" caused his or her damages. RCW 48.22.030(8).

The insurer may require corroboration from someone other than the insured or a person

having an underinsured motorist claim. RCW 48.22.030(8)(a). The statute provides in

part:

        For the purposes of this chapter, a "phantom vehicle" shall mean a motor
        vehicle which causes bodily injury, death, or property damage to an insured
        and has no physical contact with the insured or the vehicle which the
        insured is occupying at the time of the accident if:

                                              8

No. 32323-4-III
Mumm v. State Farm Mut. Auto. Ins.


             (a) The facts of the accident can be corroborated by competent
       evidence other than the testimony of the insured or any person having an
       underinsured motorist claim resulting from the accident.

RCW 48.22.030(8).

       Under Washington law, an automobile policy must specifically contain the

independent corroboration requirement set forth in RCW 48.22.030(8) for any claim

arising from an incident with a phantom vehicle in order to enforce that statutory

requirement. Liijestrandv. State Farm Mut. Auto. Ins. Co., 47 Wash. App. 283, 290, 734
P.2d 945 (1987).

       "A party cannot rely on inadmissible hearsay in response to a summary judgment

motion." Lynn v. Labor Ready, Inc., 136 Wash. App. 295, 309,151 P.3d 201 (2006). Here,

the superior court decided that the foundational requisites for an excited utterance under

ER 803(a) were not met because Dr. Scholar's chart note had no description of the

circumstances of the information or its source. The Mumms argue that whether Ms.

Mumm made an excited utterance is a genuine issue of material fact, and the trial court

improperly resolved a factual issue in favor of the party moving for summary judgment.

For the reasons discussed below, the trial court properly excluded the Mumms' hearsay

evidence.




                                             9

No. 32323-4-III 

Mumm v. State Farm Mut. Auto. Ins. 



       The Mumms first argue that the trial court should have considered Ms. Mumm' s

statement to her husband as corroborating evidence of the phantom vehicle accident.

However, Mr. Mumm does not satisfy the requirements of either RCW 4S.22.030(S)(a) or

the State Farm insurance policy as a corroborating witness. First, under the statute and

the policy, Mr. Mumm is precluded from being a witness because he has a claim under

the policy. In addition, under the policy, an insured is not a competent witness. Mr.

Mumm, a "resident relative," is an insured under the definitions section. Thus, Mr.

Mumm is precluded from providing evidence relating to the accident.

       The Mumms next contend that the trial court erred in refusing to consider Dr.

Scholar's chart note as corroborating evidence. They argue that the evidence, evaluated

in their favor, shows that one hour or less passed between the accident and Ms. Mumm's

statement to Dr. Scholar and that she was in pain and shock when she made the statement.

They argue, "it is hard to believe that during that time [Ms. Mumm] reviewed the

language in the State Farm policy to learn that she needed corroborating evidence and had

time and clarity of mind to fabricate a story." Br. of Appellant at 17.

       An excited utterance is "[a] statement relating to a startling event or condition

made while the declarant was under the stress of excitement caused by the event or

condition." ER S03(a)(2). As this definition indicates, a statement qualifies as an excited



                                             10 

No. 32323-4-III 

Mumm v. State Farm Mut. Auto. Ins. 



utterance when three foundational requirements are satisfied. First, a startling event or

condition must have occurred. Second, the statement must have been made while the

declarant was under the stress of excitement caused by the event or startling condition and

without opportunity to deliberate or fabricate. Third, the statement must relate to the

startling event or condition. State v. Chapin, 118 Wn.2d 681,686, 826 P.2d 194 (1992).

Ideally, the statement should be made "contemporaneously with or soon after the startling

event." Id. at 688. A declarant's sworn statement is not competent evidence to establish

the foundational requirements of the excited utterance hearsay exception. See Burmeister

v. State Farm Ins. Co., 92 Wash. App. 359, 370, 966 P.2d 921 (1998).

       "[A] state of nervousness or anxiety following an accident does not alone ensure

the spontaneity or reliability of a self-serving statement." Id. The crucial question is

"whether the declarant was still under the influence of the event to the extent that the

statement could not be the result of fabrication, intervening actions, or the exercise of

choice or judgment." State v. Briscoeray, 95 Wn. App. 167,173,974 P.2d 912 (1999).

As the time between the event and the statement lengthens, the declarant has more time

for reflective thought. Chapin, 118 Wash. 2d at 688. Nevertheless, a statement made hours

after the startling event may constitute an excited utterance if the declarant remains under

the stress of the event. Id. For example, in State v. Flett, this court held that a statement


                                              11 

No. 32323-4-III 

Mumm v. State Farm Mut. Auto. Ins. 



made by a rape victim to her daughter seven hours after the alleged incident was

admissible as an excited utterance. State v. Flett, 40 Wash. App. 277, 287, 699 P.2d 774

(1985). The court held that "the stress of contact with [the rapist's wife at a grocery

store] just prior to the statement-were all part of a 'continuous process' satisfYing the

elements of the excited utterance exception." Id.

       As noted above, the second foundational requirement for an excited utterance is

that the declarant be under the stress of excitement of the event and without opportunity

to deliberate or fabricate. The second foundational requirement is stated in the

conjunctive. Therefore, simply because Ms. Mumm did not have the opportunity to read

her insurance policy and fabricate her story prior to seeking medical treatment does not

automatically qualifY the statement in her doctor's chart note as an excited utterance.

       If we were to presume that Ms. Mumm was the source of information for her

doctor's chart note, there still are no competent facts to establish that she was under the

stress of the exciting event when she made her statement to her doctor. To the contrary,

Dr. Scholar's note suggests the opposite. He notes that Ms. Mumm's blood pressure was

114172, her heart rate was 73, her pulse was regular, and that she was "[a]lert" and in "no

distress." CP at 94. Evidence that the declarant had calmed down before making a

statement tends to negate a finding of spontaneity. State v. Ramires, 109 Wash. App. 749,


                                             12 

No. 32323-4-III 

Mumm v. State Farm Mut. Auto. Ins. 



758,37 P.3d 343 (2002).

       These facts are even more problematic for the Mumms than the facts presented in

Burmeister. In that case, the plaintiff-insured lost control of her car and slid down an

embankment. Burmeister, 92 Wash. App. at 361-62. The plaintiff told a police officer who

spoke with her in the ambulance that an oncoming car caused her to lose control of her

car. The court held that the plaintiff failed to provide admissible facts that would

establish the existence of a phantom vehicle because she failed to "submit affidavits from

the police officer, the paramedics, or the emergency room workers to show that she was

still under the influence of the accident at the time the statement was made." Id. at 369.

In holding that the claimant failed to meet this foundational requirement, the court

explained,

              Here, the officer's report does not reveal [Ms.] Burmeister's
       demeanor or the seriousness of her injuries. The emergency reports indicate
       that she complained of head, neck, and back injuries but do not tell us the
       severity ofthese injuries or whether she was in a state ofexcitement from
       those injuries at the time the statement was made.

Id. at 370 (emphasis added).

      Here, greater time had transpired between the injury and the claimed excited

utterance than presented in Burmeister. Moreover, the medical records here affirmatively

establish that Ms. Mumm was not in distress when she purportedly made the statement to


                                             13 

No. 32323-4-111
Mumm v. State Farm Mut. Auto. Ins.


Dr. Scholar. The Mumms fail to meet the foundational requirement that Ms. Mumm's

purported statement to Dr. Scholar was made while she was still under the stress of the

accident. Thus, the Mumms cannot demonstrate the existence of a genuine issue of

material fact to prevent summary judgment. Summary judgment was, therefore, properly

granted.

      Affirm.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                         Lawrence-Berrey, J.

WE CONCUR: 





                                            14